                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH DAKOTA

Northern Bottling Co., Inc.,                      )
                                                  )
                  Plaintiff,                      )      ORDER
                                                  )
       vs.                                        )
                                                  )
PepsiCo., Inc.,                                   )      Case No. 4:15-cv-133
                                                  )
                  Defendant.                      )


       The court held an status conference with the parties by telephone on November 1, 2018.

Pursuant to their discussions, the court ORDERS:

       1.         Plaintiff shall have until November 30, 2018, to file a response to defendant’s motion

                  for summary judgment.

       2.         Defendant shall have until December 21, 2018, to file a reply in support of its motion

                  for summary judgment.

       3.         The final pretrial conference set March 19, 2019, shall be rescheduled for September

                  16, 2019, at 2:00 p.m. by telephone before the magistrate judge. The court shall

                  initiate the conference call.

       4.         The jury trial set for April 1, 2019, shall be rescheduled for September 23, 2019, at

                  9:00 a.m. in Bismarck (courtroom #2) before Chief Judge Hovland. A ten (10) day

                  trial is anticipated.

       Dated this 1st day of November, 2018.

                                                         /s/ Charles S. Miller, Jr.
                                                         Charles S. Miller, Jr., Magistrate Judge
                                                         United States District Court
